Title: To James Madison from Thomas Cooper, 3 September 1813
From: Cooper, Thomas
To: Madison, James


Dear Sir,
Carlisle Sept. 3. 1813
The trustees of the College here, can afford to purchase but the one half of my time. It is an object of consequence with me to employ the rest beneficially for my family. Can you give me the collection of a district for the assessed taxes of which Cumberland County is a part? This did not occur to me when I wrote to you last, but as I promised nothing more than a mere testimonial, I find myself under no obligations to renounce the present application. The inclosed letter has tempted me to apply to you. If you can with propriety comply with this request, it is well: if not, it will not prevent my remaining as usual with much respect Dear sir Your friend and servant
Thomas Cooper
